Citation Nr: 0312230	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  03-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Supplemental Service Disabled Veterans 
Insurance (SRH) under Title 38 U.S.C. § 1922(a).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1954 to September 1957, 
and from November 1958 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative determination by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, that 
the veteran was ineligible for SRH because his application 
was filed after his sixty-fifth birthday.  The claims file is 
under the jurisdiction of the VA Regional Office (RO) in 
Houston, Texas.


REMAND

The Board notes that in his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), dated in January 2003, the veteran 
indicated that he did not desire to have a hearing before a 
member of the Board.  However, in a statement received at the 
Board dated in May 2003 (shortly after his claims file was 
forwarded to the Board) he requested such a hearing by video 
conference in San Antonio, Texas.  This hearing request is 
considered timely.  See 38 C.F.R. § 20.1304 (2002).

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

The RO should schedule the appellant for 
a video conference hearing, according to 
his May 2003 request for such a hearing, 
following the usual procedures under 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2002).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



